DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are subject under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "said control packet" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "said control packet" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 8, 9, 21, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodawaki US 20190347106 A1) in view of Sankala (US 20070171839)

Regarding claim 1, Kodawaki teaches a network interface device (“ Each Pipeline 155 may reside on a single device; see fig1 element 100 ) comprising:
a plurality of components configured to process a flow of data one after another (See para 0022 “In an embodiment, each Pipe 145 is a logical connection between DTs 150 which allows for the sequential processing of data”; see para 0017 “the flow of data that is to be processed or has been processed by one or more Data Transformers (DT) 105a-c”)[ data transformers DT 105a-c are interpreted as plurality of components]; and 
a control component configured to provide one or more control messages in said flow, said one or more control message being provided to said plurality of components one after another such that a configuration of one or more of said components is changed (see para 0018 “data Pipeline 155 comprises one or more DTs 150a-c, as well as Data Pipes 145a-c to connect the DTs 150a-c. In an embodiment, the DPM 125 receives a pipeline definition and creates a Pipeline 155 based on this definition”; see para 0017 “solid line arrows generally illustrate the flow of data that is to be processed or has been processed by one or more Data Transformers (DT) 105a-c, while dashed line arrows indicate the flow of information”)[ see fig.1 data flow starts from DPM and flows to DT150a, from DT150a to DT150b and from DT150b to DT150c, where DPM is interpreted as control component]
wherein said plurality of components in said flow are configured to receive a respective control message[ see para 0017 “the flow of data that is to be processed or has been processed by one or more Data Transformers (DT) 105a-c”)[ data transformers DT 105a-c are interpreted as plurality of components].
 Kodawaki doesn’t teach output said control packet, said control packet being returned to said control component.
Sankala (US 20070171839)  teaches output said control packet, said control packet being returned to said control component (See para 0036 “FIG. 5 illustrates the use of the external control interface 216 of the network interface card….Not only the external control interface 216, but also the internal control interface 214, is bidirectional, i.e. control information can be transferred bidirectionally between the network interface card 110 and the measuring device 114.”)[ bidirectional transferring of control information is interpreted as control packet being returned to the control component; measuring device is interpreted as control component]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective date of the invention to combine the said control packet being returned to Sankala: see para 0003)

Regarding claim 21, Kodawaki teaches a method in a network interface device comprising:
providing a plurality of components configured to process a flow of data one after another(See para 0022 “In an embodiment, each Pipe 145 is a logical connection between DTs 150 which allows for the sequential processing of data”; see para 0017 “the flow of data that is to be processed or has been processed by one or more Data Transformers (DT) 105a-c”)[ data transformers DT 105a-c are interpreted as plurality of components]; 
providing by a control component one or more control messages in said flow, said one or more control message being provided to said plurality of components one after another such that a configuration of one or more of said components is changed (see para 0018 “data Pipeline 155 comprises one or more DTs 150a-c, as well as Data Pipes 145a-c to connect the DTs 150a-c. In an embodiment, the DPM 125 receives a pipeline definition and creates a Pipeline 155 based on this definition”; see para 0017 “solid line arrows generally illustrate the flow of data that is to be processed or has been processed by one or more Data Transformers (DT) 105a-c, while dashed line arrows indicate the flow of information”)[ see fig.1 data flow starts from DPM and flows to DT150a, from DT150a to DT150b and from DT150b to DT150c, where DPM is interpreted as control component],; and
see para 0017 “the flow of data that is to be processed or has been processed by one or more Data Transformers (DT) 105a-c”)[ data transformers DT 105a-c are interpreted as plurality of components].
 Kodawaki doesn’t teach to output said control packet, said control packet being returned to said control component.
Sankala (US 20070171839)  teaches outputting said control packet, said control packet being returned to said control component (See para 0036 “FIG. 5 illustrates the use of the external control interface 216 of the network interface card….Not only the external control interface 216, but also the internal control interface 214, is bidirectional, i.e. control information can be transferred bidirectionally between the network interface card 110 and the measuring device 114.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective date of the invention to combine the said control packet being returned to said control component in the system of Sankala. The motivation is to provide an improved network interface card/device. (Sankala: see para 0003)

Regarding claim 2, Kodawaki teaches wherein each of said plurality of components is configured to update its configuration in response to said one or more control messages such that data received after the control message in said flow is processed by the respective component with its updated configuration. (see para 0038 “ the data transformers are generated and connected to each other according to the definition, the data pipeline manager receives data to be processed via a pipeline in the pipeline system, the data pipeline manager associates the data with metadata based on the pipeline with which the data is to be processed, as well as queue indicating the order of data transformers that are to be used based on the data transformers listed in the pipeline definition, beginning with the first data transformer and finishing with the most downstream data transformer”).

Regarding claim 22, Kodawaki teaches updating, by each of said plurality of components, the configuration in response to said one or more control messages such that data received after the control message in said flow is processed by the respective component with its updated configuration. (see para 0038 “ the data transformers are generated and connected to each other according to the definition, the data pipeline manager receives data to be processed via a pipeline in the pipeline system, the data pipeline manager associates the data with metadata based on the pipeline with which the data is to be processed, as well as queue indicating the order of data transformers that are to be used based on the data transformers listed in the pipeline definition, beginning with the first data transformer and finishing with the most downstream data transformer”).

Regarding claim 3, Kodawai teaches at least one control message provided by the controller is configured to cause said plurality of components to define a data pipeline for a respective flow of data (see para 0026 “the Pipeline System 100 may receive a pipeline definition that comprises a list of DTs 150, as well as the logical links (e.g., Pipes 145) between them. In some embodiments, the pipeline definition may comprise an ordered list of DTs 150 without any explicitly defined Pipes 145. In such an embodiment, there may be an inferred Pipe 145 between each DT 150, and data is to be processed based on the order they are listed.”; see para 0042 “Next, DT_a (or a framework or module therein) may pop the top element from the Queue 810 to determine that the Data 805 should be transmitted to DT_b”)

Regarding claim 4, Kodawaki teaches wherein the at least one control message provided by the controller is configured to cause one of the creation and configuration of interconnect resources between at least two of said plurality of components to define a data path between at least two of said components of said data pipeline. (see para 0018 “data Pipeline 155 comprises one or more DTs 150a-c, as well as Data Pipes 145a-c to connect the DTs 150a-c. In an embodiment, the DPM 125 receives a pipeline definition and creates a Pipeline 155 based on this definition”; This pipeline definition may include a list of the DTs to be used in the pipeline, as well as the ordering of them (e.g., the links or pipes that connect the DTs).”; see para 0020 “whether a DT 150 is shareable is defined based on a variety of factors, including the workload of the DT 150 (e.g., whether it is operating near peak workload, or has additional resources available)[ since definition about resource available or used based on workload, it is interpreted as interconnect resources between two DTs used or available]

Regarding claim 7, Kodawaki teaches said control message is configured to cause one or more of creation of bus resources, allocation of one or more components See  para 0015 “clients can provide pipeline definitions defining a data pipeline they require. This pipeline definition may include a list of the DTs to be used in the pipeline”; para 0025 “In an embodiment, the client can use the Pipeline Interface 290 to transmit pipeline definitions”)

Regarding claim 8, Kodawaki doesn’t teach said plurality of components comprise one or more an FPGA, a CPU, a GPU and an IPU.
	Sankala teaches the plurality of components comprise one or more an FPGA, a CPU, a GPU and an IPU (See para 0030 “the structure of the network interface card 110 will be described in more detail with reference to FIG. 3, with particular focus on the embodiments of the implementations of the connections. The line connection 204 is connected to a connection controller 206, which is composed of a FPGA (Field Programmable Gate Array) circuit 300.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective date of the invention to combine said plurality of components comprise one or more an FPGA, a CPU, a GPU and an IPU  in the system of Sankala. The motivation is to provide an improved network interface card/device. (Sankala: see para 0003)

Regarding claim 9, 25 Kodawaki doesn’t teach wherein at least one of said at least one component comprises a component having a socket configured to receive said control packet and to output said control packet.
(see para 0022 “The line connection 204 may comprise suitable connectors for connecting the network interface card 110 to the telecommunication interface 106…. The connectors may be of the RJ45 type”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective date of the invention to combine a component having a socket configured to receive said control packet and to output said control packet in the system of Sankala. The motivation is to provide an improved network interface card/device. (Sankala: see para 0003)


Claims 5, 6, 10-13, 15, 23, 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodawaki US 20190347106 A1) in view of Sankala (US 20070171839) and further in view of Pope (US 20140310405 A1)

Regarding claims 5, 23, Kodawaki doesn’t teach the control component is configured to cause one or more request control messages to be output which are configured to cause one or more components to provide status information in response thereto. 
Pope teaches  the control component is configured to cause one or more request control messages to be output which are configured to cause one or more components to provide status information in response thereto. ( see pope 405  para 0030“ the host transport engine is configured to at least in part generate the acknowledgement packet and pass the acknowledgement packet to the device transport engine over a connection established between the host and device transport engines.”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine to cause one or more request control messages to be output which are configured to cause one or more components to provide status information in response in the system of modified Kodawaki. The motivation to provide a low latency communication path. ( Pope: see para 0100)

Regarding claims 6, 24, modified Kodawaki doesn’t teach wherein the status information is provided in one or more of said control packet and a receive queue for said control component.
Pope wherein the status information is provided in one or more of said control packet and a receive queue for said control component. (see pope 405 “the host may still be able to send control packets such as TCP acknowledgements and retransmissions.”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine the status information is provided in one or more of said control packet and a receive queue for said control component in the system of modified Kodawaki. The motivation to provide a low latency communication path. ( Pope: see para 0100)


Pope teaches said socket is configured to determine that at least a part of at least one received control packets is the same as a corresponding part of a corresponding output control packet.  (see  pope 405 para 0022-23 “forwarding the payload of the data packet to the device application 109; and forwarding a payload received message to the host transport engine 105 to indicate that the received data packet has been successfully processed , the payload received message including at least the sequence number of the processed data packet”)[ sequence number is interpreted as same corresponding part].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine said socket is configured to determine that at least a part of at least one received control packets is the same as a corresponding part of a corresponding output control packet in the system of modified Kodawaki. The motivation to provide a low latency communication path. ( Pope: see para 0100)

Regarding claim 11, Modified Kodawaki doesn’t teach said socket is configured to determine that for a respective control packet that is received by the socket, that the respective control packet is output by the socket .
Pope teaches wherein said socket is configured to determine that for a respective control packet that is received by the socket, that the respective control see para 0029 “Preferably the device transport engine is configured to, on receiving a data packet over the first transport stream, forward the data packet to the host transport engine”; see para 0030 “Suitably the host transport engine is configured to at least in part generate the acknowledgement packet and pass the acknowledgement packet to the device transport engine over a connection established between the host and device transport engines”)[ acknowledgement is interpreted as respective control packet].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine said socket is configured to determine that for a respective control packet that is received by the socket, that the respective control packet is output by the socket  in the system of modified Kodawaki. The motivation to provide a low latency communication path. ( Pope: see para 0100)
 

Regarding claim 12, Modified Kodwaki doesn’t teach wherein said socket is configured to determine that a number of received control packets is the same as a number of output control packets. 
Pope teaches wherein said socket is configured to determine that a number of received control packets is the same as a number of output control packets. (see  pope 405 para 0022-23 “forwarding the payload of the data packet to the device application 109; and forwarding a payload received message to the host transport engine 105 to indicate that the received data packet has been successfully processed , the payload received message including at least the sequence number of the processed data packet”)[ sequence number will show 
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine said socket is configured to determine that for a respective control packet that is received by the socket, that the respective control packet is output by the socket  in the system of modified Kodawaki. The motivation to provide a low latency communication path. ( Pope: see para 0100)
 

Regarding claim 13, Modified Kodwaki doesn’t teach wherein said socket is configured to store at least a part of received control packet and to compare a least a corresponding part of the output control packet to the stored at least a part of the received control packet to determine that a respective control packet is received and output.
	Pope teaches wherein said socket is configured to store at least a part of received control packet and to compare a least a corresponding part of the output control packet to the stored at least a part of the received control packet to determine that a respective control packet is received and output. (See para 0015 “on receiving a data packet from the network, perform a lookup into the data store in order to identify whether that data packet belongs to a transport stream associated with the device transport engine.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine o store at least a part of received control packet and to compare a least a corresponding part of the output control packet to the ( Pope: see para 0100).

Regarding claim 15, wherein said socket is configured to determine a discrepancy between at least a part of one or more received control packets and a corresponding at least a part of one or more output control packet and in response to generate and output an alert.
Pope teaches said socket is configured to determine a discrepancy between at least a part of one or more received control packets and a corresponding at least a part of one or more output control packet and in response to generate and output an alert. (see para 0153-0154 “ State relating to transmit flow control is preferably maintained by the host transport engine 105 that manages the data stream in dependence on the remote endpoint’s TPC receive window (i.e. whether the endpoint can receive data packets over the stream) and enforcement of congestion control algorithms”; para 0154 “The host transport engine can then transmit the data packet as and when the remote receive window and/or congestion window opens sufficiently.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine to store a hash of at least a part of the received control packet and to compare a hash of a corresponding part of the output control packet the system of modified Kodawaki. The motivation to provide a low latency communication path. ( Pope: see para 0100)

 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodawaki US 20190347106 A1) in view of Sankala (US 20070171839) and further in view of Koeten (US 9450945 B1)

Regarding claim 14, Kodawaki doesn’t teach said socket is configured to store a hash of at least a part of the received control packet and to compare a hash of a corresponding part of the output control packet to the stored hash to determine that a respective control packet is received and output.
Koeten (US 9450945 B1) teaches wherein said socket is configured to store a hash of at least a part of the received control packet and to compare a hash of a corresponding part of the output control packet to the stored hash to determine that a respective control packet is received and output (see col 10 lines 6-12 “information gateway module 304 make generate a fingerprint (e.g., hash) of that file or contents of that file and compare it to stored fingerprints of sensitive information. In one embodiment, these fingerprints may be stored in data store 340. If a match is found, then information gateway module 304 may identify the requested file.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine to store a hash of at least a part of the received control packet and to compare a hash of a corresponding part of the output control packet the system of modified Kodawaki. The motivation to provide unified access. ( Koeten: see col 3 line 38).


Claims 16 , 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodawaki US 20190347106 A1) in view of Sankala (US 20070171839) and further in view of Schumacher (US 7917876 B1)


Regarding claim 16, Kodawaki doesn’t teach wherein a socket wrapper of said socket is configured determine if a respective control packet comprises one or more instructions for said component and if so, to cause one or more of said instructions to be performed.
Schumacher teaches a socket wrapper of said socket is configured determine if a respective control packet comprises one or more instructions for said component and if so, to cause one or more of said instructions to be performed (see col 4 lines 21-22 “That is, each of the sockets 116 provides a "wrapper" for its corresponding logic block”; see col 2 lines 3-7“The first packet comprising a header and a data block. The header includes an outstanding instruction of a plurality of instructions to be performed. At least one of the processing elements is selected to service the outstanding instruction to be performed based on first information”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine determine if a respective control packet comprises one or more instructions for said component and if so, to cause one or more of said instructions to be performed in the system of modified Kodawaki. The motivation is to support tasks and instructions. (Schumacher: See col 5 lines 17-18)


Schumacher teaches one or more of said one or more instructions for said component. (see col 2 lines 3-7“The first packet comprising a header and a data block. The header includes an outstanding instruction of a plurality of instructions to be performed. At least one of the processing elements is selected to service the outstanding instruction to be performed based on first information”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine one or more of said one or more instructions for said component  in the system of modified Kodawaki. The motivation is to support tasks and instructions. (Schumacher: See col 5 lines 17-18)



Regarding claim 18, Modified Kodawaki doesn’t teach wherein said socket wrapper is configured to cause the component to perform one or more of said one or more instructions.
Schumacher teaches wherein said socket wrapper is configured to cause the component to perform one or more of said one or more instructions. (see col 4 lines 21-22 “That is, each of the sockets 116 provides a "wrapper" for its corresponding logic block”; see col 2 lines 3-7“The first packet comprising a header and a data block. The header includes an outstanding instruction of a plurality of instructions to be performed. At least one of the processing elements is selected to service the outstanding instruction to be performed based on first information”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine determine if a respective control packet comprises one or more instructions for said component and if so, to cause one or more of said instructions to be performed in the system of modified Kodawaki. The motivation is to support tasks and instructions. (Schumacher: See col 5 lines 17-18).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodawaki US 20190347106 A1) and Sankala (US 20070171839)  in view of Schumacher (US 7917876 B1)  and further in view of Pope (US 2014/0310405)

Regarding claim 19, Kodawaki doesn’t teach said socket wrapper is configured to provide one or more messages to a scheduler to cause a rate of packets received by said socket to be one or increased or decreased.
Pope teaches wherein said socket wrapper is configured to provide one or more messages to a scheduler to cause a rate of packets received by said socket to be one or increased or decreased. (see para 0170 “duplicate acknowledgements (ACKs) would typically cause packets stored in the retransmit queue to be retransmitted according to the "fast retransmit" algorithm”) [ fast retransmit improves the speed of retransmitted packets].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine said socket wrapper is configured to provide ( Pope: see para 0100)

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodawaki US 20190347106 A1) and Sankala (US 20070171839)  in view of Schumacher (US 7917876 B1)  and further in view of Allmendinger (US 2015/0131456)

Regarding claim 20, Kodawaki teaches wherein the socket wrapper is configured determine that a respective control packet is to be output by said external component and to inject the respective control packet into a defined position within a flow of packets output by said socket.
Allmendinger teaches the socket wrapper is configured determine that a respective control packet is to be output by said external component and to inject the respective control packet into a defined position within a flow of packets output by said socket. (see para 0046 “Device A 202 may send a series of data packets PKT1 302, PKT2 304, PKT3 306 over the interconnection…. injector 212 may suppress forwarding PKT2 304 and send instead PKT1 302--compared reference numeral 312.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine injecting the respective control packet into a defined position in the system of modified Kodawaki. The motivation is to test the packet sequence (Allmendinger: see para 0009)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416